TERRENCE P. BUCKLEY
Attorney At Law
3096 Veterans Memorial Highway
Suite 3
Commack, New York 11725
(631) 543-3030 e¢ Facsimile (631) 543-2888

April 15, 2019

Hon. Denis R. Hurley

United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, NY 11722-4438

Original Electronically Filed

Re: United States of America v. Hema Patel
Criminal Docket No.: 16-CR-584(DRH)

Dear Judge Hurley:
This is to join in the recommendation of U.S. Probation that my client be

sentenced to 36 months custody (mandatory minimum), since her advisory
guideline range of 27 to 33 months is below the mandatory minimum.

Very tru ij

errence P. Buckley, Esq.

 

TPB/ci
